MEMORANDUM **
Octavio Osorio-Escobar appeals from the 33-month sentence imposed following his guilty-plea conviction for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Osorio-Escobar contends that the district court procedurally erred by: (1) fail*950ing to consider the 18 U.S.C. § 3553(a) sentencing factors; and (2) failing to provide an adequate explanation for his sentence. Reviewing for plain error, we conclude that Osorio-Eseobar has failed to show that any error affected his substantial rights. See United, States v. Dallman, 533 F.3d 755, 762 (9th Cir.2008); see also Rita v. United States, 551 U.S. 338, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007).
We also conclude that Osorio-Escobar’s sentence is not substantively unreasonable given the totality of the circumstances. See United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.2008) (en banc); see also United States v. Marcial-Santiago, 447 F.3d 715, 718 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.